DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, line 15, “characterise” should read as “characterize”. All further instances should be corrected (e.g. claim 24).  
In claim 11, line 1, the claim number “1 1.” Should read as “11.”
In claim 12, line 1, “The system of an preceding claim 1,” should read as “The system of claim 1,”
In claim 19, line 1, “a an signal” should read as “a signal”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0276108 to Crowe et al., hereinafter Crowe .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
Regarding claim 1, Crowe teaches a system for assessing quality of electrical contact in transcutaneous electrical stimulation (para 0067-0073), the system comprising: 
an array comprising at least two electrodes (Fig 1a-c: electrodes 10, 12, 14, 16); 
a controller for controlling flow of current pulses within electrode pairings of the array (Fig 3: drive circuitry; para 0055); and 
a voltage measurement device for measuring at least one voltage sample between electrodes at at least one time point within a stimulation pulse (para 0069-0072); 
a calculator for calculating a time dependent factor based on the voltage sample or samples (para 0072: “time domain measurements of voltage constants”); 
an assessor for assessing quality of electrode contact; the assessor configured to: compare the calculated time dependent factor with a pre-determined acceptance limit; characterize the quality of electrode contact as acceptable if the calculated time dependent factor is less than or equal to the pre-determined acceptance limit; and characterize the quality of electrode contact as unacceptable if the calculated time dependent factor is greater than the predetermined acceptance limit (para 0069-0072).
Regarding claim 2, Crowe further teaches wherein the voltage measurement device is configured to measure at least one voltage sample between electrodes at a plurality of time-points within the stimulation pulse (para 0072).
Regarding claim 3, Crowe further teaches wherein the time dependent factor is the difference between an initial voltage step and a voltage at a later time point in the stimulation pulse (para 0072).
Regarding claim 4, Crowe further teaches wherein the time dependent factor is the voltage at a defined later time point in the stimulation pulse (para 0072).
Regarding claim 5, Crowe further teaches wherein the time dependent factor is the difference between the initial voltage step and the voltage at the end of the pulse (para 0072).
Regarding claim 6, Crowe further teaches wherein the time dependent factor is an estimated time constant of a voltage waveform (para 0072).
Regarding claim 7, Crowe further teaches wherein the time dependent factor is an estimated rate of change of voltage with respect to time at a given time point (para 0072).
Regarding claim 8, Crowe further teaches wherein the time dependent factor is the electrode capacitance which is calculated by dividing an accumulated charge at a time point by a differential voltage at the time point (para 0071-0072).
Regarding claim 12, Crowe further teaches wherein the array comprises at least three electrodes and wherein the controller is configured to: drive a constant current between two of the at least three electrodes while sampling the voltage across 
Regarding claim 13, Crowe further teaches wherein the assessor is configured to calculate the capacitance for each of the electrodes and to identify an electrode with the lowest capacitance as faulty (para 0072).
Regarding claim 14, Crowe further teaches wherein the array comprises at least three electrodes (A, B, C), wherein at least two electrode pairings (AB, BC) of the array have a common electrode (B) (Fig 1a-c; para 0071).
Regarding claim 15, Crowe further teaches wherein the voltage measurement device is configured to measure a plurality of voltages (V1 , V2, V3) (para 0069) across each of the at least two electrode pairings (AB, BC) (para 0068) of the array at a plurality of time points during the stimulation pulse (para 0071).
Regarding claim 16, Crowe further teaches wherein the voltage measurement device is configured to measure voltages across each of three electrode pairings (AB, AC, BC) of the array (para 0068) at the plurality of time points during the stimulation pulse (para 0071).
Regarding claim 17, Crowe further teaches an identifier for identifying at least one faulty electrode by comparing measured voltages across each of the at three electrode pairings (AB, AC, BC) with at least one reference value in order to identify a faulty electrode (para 0069).
Regarding claim 18, Crowe further teaches wherein the assessor is configured to identify at least one faulty electrode by calculating a voltage drop across at least one electrode and comparing the voltage drop to a predetermined acceptance limit in order to identify a faulty electrode (para 0069).
Regarding claim 19, Crowe further teaches further comprising a signal for alerting a user if one or more measured voltages exceed a reference value or a predetermined acceptance limit (para 0068).
Regarding claim 20, Crowe further teaches a constant current controlled pulse generator for generating pulses of predetermined amplitude, duration and frequency (para 0072).
Regarding claim 22, Crowe further teaches wherein the system is a garment or belt based stimulation system (abstract).
Regarding claim 23, Crowe further teaches wherein the array comprising the at least three electrodes (A, B, C) is integrated into at least one of: a module, an applicator, a belt, or, a garment (Fig 1a-c; abstract).
Regarding claim 24, Crowe teaches a method of assessing quality of electrical contact in transcutaneous electrical stimulation (para 0067-0073), the method comprising: 
forming an array comprising at least two electrodes (Fig 1a-c: electrodes 10, 12, 14, 16); 
controlling flow of current pulses within electrode pairings of the array (Fig 3: drive circuitry; para 0055); 
measuring at least one voltage sample between electrodes at at least one time point within a stimulation pulse (para 0069-0072); 
calculating a time dependent factor based on the voltage sample or samples (para 0072: “time domain measurements of voltage constants”); and 7
assessing quality of electrode contact by: comparing the calculated time dependent factor with a pre-determined acceptance limit; characterizing the quality of electrode contact as acceptable if the calculated time dependent factor is less than or equal to the pre-determined acceptance limit; and characterizing the quality of electrode contact as unacceptable if the calculated time dependent factor is greater than the predetermined acceptance limit (para 0069-0072).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe in view of US 10,182,742 to Condie et al., hereinafter Condie.
Regarding claim 9, Crowe discloses the limitation of claim 1, but does not disclose wherein the time dependent factor is a coefficient of a polynomial model.
However, Condie teaches wherein the time dependent factor is a coefficient of a polynomial model (Col 13, lines 8-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe wherein the time dependent factor is a coefficient of a polynomial model, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 10, Crowe discloses the limitations of claim 1, but does not disclose wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse.
However, Condie teaches wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse (Col 3, lines 11-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 11, Crowe discloses wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse.
However, Condie teaches wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse (Col 21, lines 10-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 21, Crowe discloses the limitations of claim 1, but does not disclose a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit.
However, Condie teaches a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit (Col 16, lines 24-44; Col 18, lines 38-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792